Case 1:19-cv-03459-RC Document 15-1 Filed 10/02/20 Page 1 of 7




               EXHIBIT "G"
            Case 1:19-cv-03459-RC Document 15-1 Filed 10/02/20 Page 2 of 7




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    RICHARD R. CADMUS, JR.,                              *
                                                         *
                                      Plaintiff,         *
                                                         *
    v.                                                   *
                                                         *
                                                         *      Civil Action No.: 1:19-cv-03459-RC
    CHECKR, INC.                                         *
                                                         *
                                    Defendant.           *


         VERIFIED DELCARATION OF CONSUMER REPORT(S) MATRIX SUMMARY
                 PERTAINING TO PLAINTIFF RICHARD R. CADMUS JR.


          Plaintiff Richard R. Cadmus Jr.(“Cadmus”) pro se hereby files the following Verified

Declaration of Consumer Report(s) Matrix Summary1(hereinafter “Verified Matrix”)

pertaining to Plaintiff Cadmus pursuant to Fed. R. Civ. P 56(c)(1)(A) and Rule 56(c)(4),

and also attaches Defendant Checkr Inc.’s applicable Consumer Report(s) in long form

herewith.

          Plaintiff further submits this Verified Matrix in support of his Motion for Leave to

File His Second Amended Complaint as well in support of Plaintiff’s Response in

Opposition to Defendant Checkr’s Motion to Dismiss2 [ECF No. 11]. Both are forthcoming

and will incorporate the following:



1
         This is a draft copy. The last column labeled “State/Federal Code Violations” have not been added
yet due to time constraint. It is proffered to demonstrate the complexity of several Consumer Reports but is
not a list of all of them. Plaintiff intends to file a completed and verified version of this document as a
declaration with his Motion for Leave to File the Second Amended Complaint and his Response in
Opposition to Defendant’s Motion to Dismiss.
2
       On August 12, 2020, the Court exercised its discretion to convert Defendant Checkr’s Motion to
Dismiss into a Motion for Summary Judgment pursuant to Fed. R. Civ. P 12(d). [ECF No. 12]

                                                     1
            Case 1:19-cv-03459-RC Document 15-1 Filed 10/02/20 Page 3 of 7




Checkr - 12/7/18 Consumer Report                                                            EXHIBIT    “A”
Item Case No.         Charge              Disposition   Date of        Inaccurate or         State/Federal
 No.                                                    Disp.          Dispute Reason        Code
                                                                                             Violation
      1.   CR04M02303-    Curse/Abuse     Guilty        04/15/2004     14yrs after
           00                                                          disposition
      2.   GC13008455-    Assault         Nolle Prosi   07/10/2013     7yrs after
           00                                                          dismissed & 5yrs
                                                                       since CR
      3.   GC11011695-    Stalking/Fear   Guilty        10/11/2011     Inaccurate/Not
           00             of Death                                     Guilty & more than
                                                                       7yrs since CR
      4.   68107C         Public Intox    Guilty        09/13/1990     28yrs after
                                                                       disposition
      5.   55042I         DUI             Guilty        05/23/1991     27yrs after
                                                                       disposition
      6.   42699          Assault         Guilty        07/03/1991     27yrs after
                                                                       disposition
      7.   60310I         NSF CHECK       Guilty        02/12/1992     26yrs after
                                                                       disposition
      8.   2336R          Public Intoxi   Guilty        08/07/1991     27yrs after
                                                                       disposition
      9.   59052I         NSF CHECK       Guilty        07/29/1997     Inaccurate/Dismis
                                                                       sed & 21yrs since
                                                                       disposition
     10.   GC13003628-    No business     Dismissed     06/07/2013     7yrs after
           00             license                                      dismissal & 5yrs
                                                                       since CR
     11.   GC11000185-    Assault         Guilty        03/09/2011     Inaccurate/Dismis
           00                                                          sed & 7yrs after
                                                                       dismissal
Driver’s License: PA; Status: VALID

Checkr – 02/20/2019 Consumer Report                                                         EXHIBIT “B”
Item Case No.         Charge      Disposition           Date of        Inaccurate or         State/Feder
No.                                                     Disposition.   Dispute Reason        al
                                                                                             Code
                                                                                             Violation
1.         GC-13008455-    Assault        Nolle Prosi   07/10/2013     7yrs after
           00                                                          dismissed
                                                                       6yrs since CR
2.         CR04M02303-     Curse/Abus     Guilty        4/15/2004      14yrs after
           00              e                                           disposition
3.         GC13003628-     No Business    Dismissed     07/15/2013     7yrs after
           00              License                                     disposition
                                                                       6yrs since CR
Driver’s License: NV; Status: VALID (NOT ACCURATE)

Checkr – 03/06/2019 Consumer Report                                                         EXHIBIT “C”
Item Case No.         Charge      Disposition           Date of        Inaccurate or         State/Feder
No.                                                     Disp.          Dispute Reason        al
                                                                                             Code

                                                    2
       Case 1:19-cv-03459-RC Document 15-1 Filed 10/02/20 Page 4 of 7



                                                                                       Violation
1.    CR04M02303-     Curse/Abus      Guilty        04/15/2004   14yrs after
      00              e                                          disposition
2.    GC13008455-     Assault         Noll Pross    07/10/2013   7yrs after
      00                                                         dismissed
                                                                 5yrs after CR
3.    2336R           Public Intox.   Guilty        08/07/1991   27yrs after
                                                                 disposition
4.    60310I          NSF             Guilty        02/12/1992   26yrs after
                      CHECK                                      disposition
5.    55042I          DUI             Guilty        05/23/1991   27yrs after
                                                                 disposition
6.    42699           Assault         Guilty        07/3/1991    27yrs after
                                                                 disposition
7.    59052I          NSF             Guilty        08/29/1997   Not Guilty & 23yrs
                      CHECK                                      after disposition
8.    68107C          Public Intox.   Guilty        09/13/1990   28yrs after
                                                                 disposition
9.    GC13003628-     No business     Dismissed     06/07/2013   7yrs after
      00              License                                    dismissed & 6yrs
                                                                 since CR
Driver’s License: PA; Status VALID (NOT ACCURATE)

Checkr – 03/05/2019 Consumer Report                                                   EXHIBIT “D”
Item Case No.         Charge      Disposition       Date of      Inaccurate or         State/Feder
No.                                                 Disp.        Dispute Reason        al
                                                                                       Code
                                                                                       Violation
1.    CR04M02303-     Curse/Abus      Guilty        04/15/2004   14yrs after
      00              e                                          disposition
2.    GC13008455-     Assault         Nolle Prosi   07/10/2013   7yrs after
      00                                                         dismissal & 6yrs
                                                                 since CR
3.    2336R           Public Intox    Guilty        08/07/1991   27yrs after
                                                                 disposition
4.    60310I          NSF             Guilty        02/12/1992   26yrs after
                      CHECK                                      disposition
5.    55042I          DUI             Guilty        05/23/1991   27yrs after
                                                                 disposition
6.    42699           Assault         Guilty        07/03/1991   27yrs after
                                                                 disposition
7.    59052I          NSF             Guilty        08/29/1997   Not Guilty & 23yrs
                      CHECK                                      after disposition
8.    68107C          Public Intox    Guilty        09/13/1990   28yrs after
                                                                 disposition
9.    GC13003628-     No Business     Dismissed     07/15/2013   7yrs after
      00              License                                    dismissal & 6yrs
                                                                 since CR
 Driver’s License: VA; Status: SURRENDERED (NOT ACCURATE)

Pre-Adverse Action Notice w/ 03-05-2019 Consumer Report Attached            EXHIBIT “E”
Item Case No.         Charge         Disposition Date of     Inaccurate or    State/Feder
No.                                              Disp.       Dispute Reason   al
                                                                              Code

                                                3
       Case 1:19-cv-03459-RC Document 15-1 Filed 10/02/20 Page 5 of 7



                                                                                       Violation
1.    CR04M02303-     Curse/Abus      Guilty        04/15/2004   14yrs after
      00              e                                          disposition
2.    GC13008455-     Assault         Nolle Prosi   07/10/2013   7yrs after
      00                                                         dismissal & 6yrs
                                                                 since CR
3.    2336R           Public Intoxi   Guilty        08/07/1991   28yrs since
                                                                 disposition
4.    60310I          NSF             Guilty        02/12/1992   27yrs since
                      CHECK                                      disposition
5.    55042I          DUI             Guilty        05/23/1991   28yrs since
                                                                 disposition
6.    42699           Assault         Guilty        07/03/1991   28yrs since
                                                                 disposition
7.    59052I          NSF Check       Guilty        08/29/1997   Not Guilt & 23yrs
                                                                 since disposition
8.    68107C          Public Intoxi   Guilty        09/30/1990   29yrs since
                                                                 disposition
9.    GC13003628-     No business     Dismissed     07/15/2013   7yrs after
      00              License                                    dismissal & 6yrs
                                                                 since CR
Driver’s License: VA; Status: SURRENDERED (NOT ACCURATE)

Checkr 04/19/2019 Consumer Report to Uber                                            EXHIBIT “F”
Item Case No.         Charge       Disposition      Date of      Inaccurate or        State/Feder
No.                                                 Disp.        Dispute Reason       al
                                                                                      Code
                                                                                      Violation
1.    CR050001240     Speeding        Guilty        06/07/2005   13yrs since
      1                                                          disposition
2.    GC13008455-     Assault         Nolle Prosi   07/10/2013   7yrs after
      00                                                         dismissal & 6yrs
                                                                 since CR
3.    GC13003628-     No business     Dismissed     07/15/2013   7yrs after
      00              license                                    dismissal & 6yrs
                                                                 since CR
4.    CR04M023030     Curse/Abus      Guilty        04/15/2004   14yrs after
      0               e                                          disposition
5.    68107C          Public Intoxi   Guilty        09/13/1990   29yrs since
                                                                 disposition
6.    55042I          DUI             Guilty        05/23/1991   28yrs since
                                                                 disposition
7.    42699           Assault         Guilty        07/03/1991   28yrs since
                                                                 disposition
8.    60310I          NSF             Guilty        02/12/1992   27yrs since
                      CHECK                                      disposition
9.    2336R           Public Intox    Guilty        08/07/1991   28yrs since
                                                                 disposition
9.    59052I              NSF          Guilty    08/29/1997      22yrs since
                          CHECK                                  disposition
Driver’s License: PA; Status: VALID (NOT ACCURATE)

Checkr 05/22/2020 Consumer Report to Uber                                            EXHIBIT “G”
Item Case No.        Charge       Disposition       Date of      Inaccurate or         State/Feder
No.                                                 Disp.        Dispute Reason        al

                                                4
         Case 1:19-cv-03459-RC Document 15-1 Filed 10/02/20 Page 6 of 7



                                                                                      Code
                                                                                      Violation
 1.     CR05000124-      Speeding      Guilty        06/07/2005   15yrs since
        01                                                        disposition
 2.     GC13003628-      No Business   Dismissed     07/15/2013   6.8yrs after
        00               License                                  dismissal
 3.     GC12006912-      Dog           Guilty        12/03/2012   7.8yrs after
        00               Running at                               disposition
                         Large
 4.     GC11000185-      Assault       Guilty        03/09/2011   Inaccurate –
        00                                                        Dismissed & 9yrs
                                                                  after disposition
 5.      CR94000059-      Improper     Guilty        04/25/1994   26yrs after
         00               Turn                                    disposition
 6.      GC13008455-      Assault      Nolle Prosi   07/10/2013   6.8yrs after
         00                                                       dismissal
 7.      CR04M02303- Curse/Abus        Guilty        04/15/2004   26yrs after
         00               e                                       disposition
 Driver’s License: MD; Status VALID (ACCURATE)



Signed: October 1, 2020                                       RESPECTFULLY SUBMITTED,



                                                              /s/Richard R. Cadmus Jr.
                                                               Richard R. Cadmus Jr.
                                                               1258 James St.
                                                               Baltimore, MD 21223
                                                               P: (540)398-7677
                                                               randcadmus@gmail.com
                                                               Pro Se Plaintiff



                                         VERIFICATION


       Pursuant to 28 U.S. Code § 1746, I, Richard R. Cadmus Jr., declare under penalty
of perjury under the laws of the United States of America that I have personal knowledge
of the foregoing and that the foregoing is true and correct to the best of my knowledge,
information and belief. Executed on October 1, 2020.


                                                     Signed:/s/Richard R. Cadmus Jr




                                                 5
        Case 1:19-cv-03459-RC Document 15-1 Filed 10/02/20 Page 7 of 7




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 RICHARD R. CADMUS, JR.,                            *
                                                    *
                                      Plaintiff,    *
                                                    *
 v.                                                 *
                                                    *
                                                    *     Civil Action No.: 1:19cv03459-RC
 CHECKR, INC.                                       *
                                                    *
                                    Defendant.      *


                              CERTIFICATE OF SERVICE


       I hereby certify that a true copy of the foregoing has been electronically
docketed/filed with the United States District Court Clerk for the District of Columbia on
October 1, 2020 using the CM/ECF System which will cause a Notice of Electronic Filing
email to be issued to the following user:


                               David A. Dormont
                               Montgomery McCracken Walker
                                 & Rhoads LLP
                               1735 Market Street
                               Philadelphia, PA 19103
                               Telephone: (215) 772-7280
                               Facsimile: (215) 731-3644
                               E-mail: ddormont@mmwr.com

                               Counsel for Defendant
                               Checkr, Inc.



                                                   /s/_Richard R. Cadmus Jr.
                                                   Richard R. Cadmus Jr.

                                            6
